Citation Nr: 0903648	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-04 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial disability rating in excess of 40 
percent disabling for service connected residuals of prostate 
cancer effective May 18, 2004.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1946 to 
January 1969.  Service in Vietnam and award of the Bronze 
Star Medal are evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The July 2005 rating decision granted service connection for 
residuals of prostate cancer and evaluated the disability as 
40 percent disabling effective from the date VA received the 
veteran's claim, May 18, 2004.  The veteran disagreed with 
the initial disability rating and perfected an appeal.

Issues not on appeal

The July 2005 rating decision also granted entitlement to 
special monthly compensation and service connection for 
residuals of bladder cancer, and denied service connection 
for hearing loss, tinnitus, ulcers, arthritis of the spine, 
and diabetes mellitus type 2.  The veteran did not perfect an 
appeal to any of these issues when he did not list them in 
the February 2006 VA Form 9 substantive appeal.  The issues 
are not in appellate status and will be discussed no further 
herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

In a January 2006 rating decision, the RO granted service 
connection for diabetes mellitus type 2 evaluated as 20 
percent disabling effective May 18, 2004.  The record does 
not include a notice of disagreement regarding the disability 
rating of the service-connected diabetes.  Therefore, this 
issue is not in appellate status and will be discussed no 
further herein.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran stated in a May 26, 2005, VA medical examination 
that he changed absorbent materials about 2-to-3 times per 
day, and in a February 1, 2006, statement stated that he 
changed absorbent materials more than 4 times per day.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 40 percent disabling have not been met prior to January 
31, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115, 
Diagnostic Code 7527 (2008).

2.  The criteria for an initial disability rating of 60 
percent disabling have been met effective February 1, 2006.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115, Diagnostic 
Code 7527 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his urinary voiding dysfunction is 
worse than that granted by VA.  He seeks a disability rating 
in excess of the currently assigned 40 percent disability 
rating.  The Board will first address preliminary matters and 
then render an appeal on the issue on appeal.



Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

The claim at issue arises from the veteran's disagreement 
with initial disability evaluation following the grant of 
service connection for residuals of prostate cancer.  The 
United States Court of Appeals for the Federal Circuit and 
the United States Court of Appeals for Veterans Claims 
(Court) have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 
22 Vet.App. 128 (2008).  See also Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  Moreover, since VA's notice criteria 
was satisfied because the RO granted the veteran's claim for 
service connection, the Board also finds that VA does not run 
afoul of the Court's recent holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Finally, the Board observes 
that the veteran has not contended, nor does the record 
indicate, that his claim has been prejudiced by a lack of 
notice.  See Goodwin supra at 137 [Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements].

Further, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to five 
elements of a service connection claim including: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. Id.  

In the present appeal, the veteran was provided specific 
notice of how VA determines a disability rating and an 
effective date in a letter dated March 2006.  The veteran's 
claim was adjudicated subsequent to the notice, giving him a 
meaningful opportunity to participate effectively in the 
adjudication of his claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication.  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all pertinent VA and private medical 
records identified by the veteran are in the claims file and 
were reviewed by both the RO and the Board in connection with 
his claim.  The veteran was also provided a medical 
examination in May 2005 regarding his claim.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The Board notes that in the February 2006 VA Form 9 
substantive appeal, the veteran sought a hearing before a 
Veterans Law Judge (VLJ) at the RO.  Subsequently, the 
veteran submitted a written request for a videoconference 
hearing before a VLJ.  A hearing was scheduled for November 
8, 2006, however, the veteran failed to appear and has not 
submitted a request for any further hearing.

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Assignment of diagnostic code

The veteran's service-connected residuals of prostate cancer 
are rated under Diagnostic Code 7527 [Prostate gland 
injuries, infections, hypertrophy, postoperative residuals].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 7527 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the veteran's case (voiding 
deficiency residuals of prostate cancer).  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate, and the veteran 
has not requested that another diagnostic code be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7527.

The Board has considered whether Diagnostic Code 7528 
[Malignant neoplasms of the genitourinary system] was 
applicable during any period since the veteran's residuals of 
prostate cancer was service connected.  A review of the 
record indicates that the veteran underwent a radical 
retropubic prostatectomy in January 1998.  As noted in the 
Introduction, the veteran submitted his claim for service 
connection in May 2004, after the cancer had resolved.  The 
Board finds that Diagnostic Code 7528 is not appropriate 
because there was no point since the service connection date 
when the veteran was diagnosed with active prostate cancer.

Specific rating criteria

Under Diagnostic Code 7527, prostate gland injuries, 
infections, hypertrophy, postoperative residuals are to be 
rated as voiding dysfunction or urinary tract infection, 
whichever is predominant. 38 C.F.R. § 4.115b, Diagnostic Code 
7527 (2008).

Voiding dysfunction:

60 % Continual Urine Leakage, Post Surgical Urinary 
Diversion, Urinary Incontinence, or Stress 
Incontinence: Requiring the use of an appliance or 
the wearing of absorbent materials which must be 
changed more than 4 times per day;

40 % Requiring the wearing of absorbent materials 
which must be changed 2 to 4 times per day;

20 % Requiring the wearing of absorbent materials 
which must be changed less than 2 times per day.


Urinary tract infection:

30% Recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management.

38 C.F.R. Part 4, § 4.115a (2008).

Analysis

Schedular rating

As illustrated in the law and regulations section above, 
ordinarily under Diagnostic Code 7527, the initial question 
is whether voiding dysfunction or urinary tract infection is 
more predominant in regard to the veteran's residuals of 
prostate cancer.  However, the veteran's condition is 
currently evaluated as a 40 percent disability.  The maximum 
disability rating allowed under the criteria of a urinary 
tract infection is 30 percent.  Thus, the application of the 
urinary tract criteria is not appropriate.  In addition, the 
Board notes there is no evidence of record that the veteran 
has experienced urinary tract infections.  

In terms of voiding dysfunction, the evidence includes the 
May 2005 VA examination where the veteran related to the 
examiner that he changed absorbent materials 2-to-3 times per 
day.  Thus, the relevant criteria are the voiding dysfunction 
criteria.

As noted above, the veteran's service connected condition is 
currently rated as 40 percent disabling and has been so 
evaluated since the service connection became effective.  
Under the voiding dysfunction criteria, a 40 percent 
disability rating will be warranted when the evidence 
establishes the wearing of absorbent materials which must be 
changed 2 to 4 times per day.  A higher 60 percent disability 
rating is warranted when the evidence establishes the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than 4 times per day.

The evidence of record is minimal.  The May 2005 examiner's 
report shows the veteran wore absorbent materials and that he 
changed them 2-to-3 times per day.  Hence, the evidence 
supports a finding of a 40 percent disability rating.  The 
veteran submitted a VA Form 9 substantive appeal dated 
February 1, 2006, which included his statement that "I 
disagree because I am changing pads more than 4 times a 
day."  There is no other evidence regarding the numbers of 
time the veteran changes absorbent materials each day.

Based on the evidence of record, the Board finds that the 
evidence from the date of service connection to January 31, 
2006, meets the criteria of the initially assigned 40 percent 
disability rating.  The evidence further supports a finding 
that the 60 percent criteria were met beginning February 1, 
2006.  The claim is allowed to that extent.

The Board has considered whether a higher disability rating 
is appropriate.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
[when a veteran is not granted the maximum benefit allowable 
under the Rating Schedule, the pending appeal as to that 
issue is not abrogated].  However, the voiding dysfunction 
criteria provide that the maximum benefit allowable is a 60 
percent disability rating.  Thus, the Board has awarded the 
maximum benefit allowed by regulation.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

As noted above, the Board has found that the evidence 
establishes the 40 percent disability rating initially 
provided to January 31, 2006.  Beyond that date, a 60 percent 
disability rating is warranted.  The Board finds that no 
further staged ratings are warranted by the evidence of 
record.



Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted only upon a finding that the case presents an 
exceptional or unusual disability that causes marked 
interference with employment or frequent periods of 
hospitalization which renders impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2008).  

In this case, there is no evidence that the veteran's 
service-connected residuals of prostate cancer have 
necessitated frequent periods of hospitalization or otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected residuals of prostate cancer 
under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2008) have not been met.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995). 


ORDER

Entitlement to a disability rating in excess of 40 percent 
prior to January 31, 2006, is denied.

Entitlement to a 60 percent disability rating is granted 
effective February 1, 2006.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


